                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

Nathaniel Brunner,

        Plaintiff,

                v.                                        Case No. 1:19cv575

Captain H. Bell, et al.,                                  Judge Michael R. Barrett

        Defendants.

                                          ORDER

        This matter is before the Court on the Report and Recommendation (“R&R”) filed

by the Magistrate Judge on September 23, 2019 (Doc. 7).

        Proper notice has been given to the parties under 28 U.S.C. ' 636(b)(1)(C),

including notice that the parties would waive further appeal if they failed to file

objections to the Report and Recommendation in a timely manner. United States v.

Walters, 638 F.2d 947 (6th Cir. 1981). No objections to the Magistrate Judge=s R&R

(Doc. 7) have been filed.

        Accordingly, it is ORDERED that the R&R (Doc. 7) of the Magistrate Judge is

hereby ADOPTED. Consistent with the recommendation by the Magistrate Judge, the

Complaint if dismissed with prejudice pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and

1915A(b)(1), with the exception of plaintiff’s First Amendment claim against defendant

Bell.

        IT IS SO ORDERED.


                                                       /s/ Michael R. Barrett
                                                  Michael R. Barrett, Judge

                                              1
    United States District Court




2
